GILLETTE, J.,
concurring.
I join in the majority opinion, although I suggest that, because the police surveillance of defendant inside began because of the police activity outside, all that followed that original police activity may have been subject to suppression. However, I do not believe the dissent should pass without comment.
One’s objective expectation of privacy is a function of where one is. Inside a castle, the expectation is great; inside a doorless toilet stall, it is minimal. But, even in the latter case, it exists.
I cannot tell whether the dissent accepts this self-evident proposition or not. Its statement that "[wjhat the officer saw from the adjacent stall * * * *836was no more the product of a search than the act of an officer looking through the window of a car parked on a public street” suggests that it does not. The fact that the dissent cannot distinguish between a parked car and a public restroom is, in fact, disturbing aside from any considerations of constitutional analysis.
Moving beyond the dissent’s obscure handling of the objective expectation of privacy consideration, it is at least clear that the dissent disagrees with the subjective side of the majority analysis. The dissent says, "It is impossible for me, on these facts, to believe that this defendant sought to preserve himself or his acts from 'public’ view.” And, "Even if we were to grant that the peeking from the adjoining stall was an unlawful violation of privacy * * *, I would not in this case hold that defendant’s activity in plain, public and intended view was subjected to a 'search.’ ” (Emphasis in original).
The problem with the dissent’s analysis on this point is that the defendant was carrying on his activities in the stall. If he did not both objectively and subjectively seek some privacy, he could have conducted his activity outside the restroom (or in a parked car). That small expectation of privacy was invaded by the officer’s peering from the next stall. All that occurred afterward followed from that one impermissible act of searching.
I concur with the majority.
Buttler, J., joins in this opinion.